Case: 17-10490      Document: 00514353404         Page: 1    Date Filed: 02/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 17-10490
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                    February 20, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

JAMES CARROLL EASON, JR., also known as Jimbo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-93-2


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       James Carroll Eason, Jr., federal prisoner # 44258-177, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his 210-
month sentence for conspiracy to distribute and possess with intent to
distribute a controlled substance. Eason sought a modification of his sentence
based on Amendment 782 to the Sentencing Guidelines.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10490    Document: 00514353404     Page: 2   Date Filed: 02/20/2018


                                 No. 17-10490

      Eason argues that the district court erred in concluding that he was not
entitled to a sentence reduction because it did not properly consider that his
original guidelines range was calculated using an improperly inflated drug
quantity. We review for abuse of discretion a district court’s decision whether
to reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009).
      An offense level of 42 and criminal history category of V yielded an
original guidelines range of 360 to 480 months in prison. A two-level reduction
pursuant to Amendment 782 would have resulted in an offense level of 40.
With a criminal history category of V, Eason’s new guidelines range of
imprisonment would have remained 360 to 480 months in prison. See 21
U.S.C. §§ 846 & 841(a)(1), (b)(1)(B); U.S.S.G. Ch. 5, Pt. A. Because Eason’s
sentence was based on a sentencing range that was not subsequently lowered
by Amendment 782, he is not eligible for a reduced sentence under § 3582(c)(2).
See § 3582(c); § 1B1.10(a)(2) & cmt. (n.1(A)); United States v. Doublin, 572 F.3d
235, 237 (5th Cir. 2009). Accordingly, the judgment of the district court is
AFFIRMED.




                                       2